         Case 3:20-cv-02731-VC Document 713-2 Filed 09/23/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA

                                      SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,              )   CASE NO. 3:20-cv-02731-VC
                                                  )
        Plaintiffs,                               )   [PROPOSED] ORDER GRANTING FEDERAL
                                                  )   DEFENDANTS’ MOTION TO ENFORCE BAIL
   v.                                             )   ORDER: ABDIWELLE YOUSUF
                                                  )
DAVID JENNINGS, et al.,                           )
                                                  )
        Defendants.                               )
                                                  )


        The Court, after full consideration of the points, authorities, and arguments of the parties,

        IT IS HEREBY ORDERED that Federal Defendant’s Motion to Enforce Bail Order: Abdiwelle

Yousuf be GRANTED. Mr. Yousuf is ordered to attend an inpatient rehabilitation program. If Mr.

Yousuf is unwilling or unable to attend such a program, ICE may detain Mr. Yousuf. The Court

reminds Class Counsel of their obligation to advise class members released on bail of the conditions set

by the Court and to ensure that class members understand the conditions.


SO ORDERED.


DATED this ______ day of _______________, 20___.




                                                      _________________________________
                                                      VINCE CHHABRIA
                                                      United States Distrct Judge




[PROPOSED] ORDER GRANTING FED. DEFS.’MOT. TO ENFORCE BAIL, YOUSUF
No. 3:20-cv-02731-VC
